DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 48 were canceled prior to examination
Claims 49 – 68 were newly introduced prior to examination

Election/Restrictions
Applicant’s election without traverse of Species II (Figures 5 and 6) in the reply filed on 2022.06.21 is acknowledged. Species I (Figures 1 – 4) was not elected.
Claims 51, and 54 – 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022.06.21.
Claim 51 recites the limitation “at least one vent port” which is provided in at least Figure 1 (12) of Species I and as recited in the originally filled specification in at least [0141] as being associated with non-elected Species I and not with elected Species II.
Claim 54 recites the limitation “at least one main piston” which is provided in at least Figure 1 (8, 9) of Species I and as recited in the originally filled specification in at least [0024] and [0066] as being associated with non-elected Species I and not with elected Species II.

Claim Objections
Claim 53 is objected to because of the following informalities:  
Claim 53 recites the limitation “claim 49” in the preamble of the claim, the claim later recites the limitation “said pinch valve,” which was previously introduced in claim 52. The preamble of claim 53 should be recited as “claim 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49, 68, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0136843, “Jahn.”
Regarding Claim 49: Jahn discloses a positive displacement pump (Figures 1 – 8) comprising: a housing (201, 203, 205) having at least two pumping ports (207, 206) for flowing a pumpable fluid (at least [0009] and [0049]) into and out of the pump and at least one control port (1006, 1008) for flowing operating pressure (The diaphragm pump is pneumatically actuated; At least [0119] and [0121]) into and out of the pump; at least one cavity (211, 221) inside the housing, divided into a first volume (221) and a second volume (211) by a diaphragm (204), said first volume fluidly isolated from said second volume (As shown in at least Figure 1), said second volume fluidly connectable to said at least two pumping ports (As shown in at least Figure 1), said first volume fluidly connected to said at least one control port (As shown in at least Figure 1); said diaphragm movable by means of said operating pressure (At least [0121], “elastic diaphragms (202, 204) which are pneumatically deformable in the region of the pumping chamber (211) and shut-off chambers”); said second volume reversibly enlargeable by movement of said diaphragm (The second volume, the pumped volume, 211, is reversibly enlarged and reduced via movement of the diaphragm 204 which imparts a pumping action to the pumped volume); and at least two valves (210, 212) configured to control flow through said at least two pumping ports (As shown in at least Figure 1; [0122]), fluid flow through all said at least two pumping ports controllable by at least one of said at least two valves (As shown in at least Figure 1; The valves are operable to control flow through each of the pumping ports representing the pump inlet and pump outlet), a first at least one (210) of said at least two valves in fluid connection with a first at least one (207) of said at least two pumping ports, a second at least one (212) of said at least two valves in fluid connection with a second at least one (206) of said at least two pumping ports, control of at least one of said at least two valves being independent of control of at least one other of said at least two valves (As shown in at least Figure 1; The first at least one valve 210 being controlled by control line 119; The second at least one valve 212 being controlled by control line 120); wherein enlargement of said second volume flows said pumpable fluid into said pump and reversing enlargement of said second volume flows said pumpable fluid out of said pump (As shown in at least Figures 1 and 2; The diaphragm pump operates by successively increasing and decreasing the volume of the second volume 211, the pumped volume, whose volume is changed by the inverse volume of the first volume 221, the control or actuation volume); further wherein said diaphragm is a flexible plastic film ([0022], “The diaphragms (202, 204) are preferably formed of an elastic material, in particular of an elastomer, silicone, Viton.RTM. fluroroelastomer, Teflon.RTM. polytetrafluoroethylene or a rubber;” It is noted that at least silicone is a plastic material as it exhibits both plasticity and is derived from fossil fuel based chemicals), with a thickness in a range of 0.01 mm-0.5mm ([0079], “thickness of the elastic diaphragm is preferably larger than 0.1 mm and smaller than 5 mm”), allowing movement of said diaphragm up and down in said at least one cavity with minimal loss of pressure and leading to a movement of said diaphragm between a top of said at least one cavity and a bottom of said at least one cavity that does not affect a cavity pressure within said at least one cavity, a port pressure at at least two of said at least two pumping ports being thereby determinable from measurement of said operating pressure (Control, and thereby determination of, the pressure at at least the outlet one of said at least two pumping ports 206 is related to the pressure of the operating pressure as described in at least [0020] – [0021]).  
Regarding Claim 68: Jahn discloses a positive displacement pump according to claim 49; Jahn further discloses a method of operating a positive displacement pump comprising steps of claim 68.  Claim 68 is directed towards the method of operating the apparatus of claim 49 without reciting additional structural elements which are not present in the apparatus of claim 49. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Regarding Claim 50: Jahn discloses the pump of claim 49, wherein control of at least one (210, 212) of said at least two valves (210, 212) is independent of control of said operating pressure (As shown in at least Figure 1; The first at least one valve 210 being controlled by control line 119; The second at least one valve 212 being controlled by control line 120; The operating pressure at port 1006 is controlled by the control line 121; Each of the three elements has its one respective control line and thus is independent as being provided with independent control).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 53 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0136843, “Jahn,” in view of US 2003/0072652, “Danby.”
Regarding Claim 52: Jahn discloses the pump of claim 49; however, Jahn fails to explicitly disclose wherein at least one of said at least two valves is a pinch valve. The valves of Jahn are discloses as being diaphragm type valves.
Danby teaches a diaphragm type pumping apparatus (At least Figures 1 – 9C) having an inlet (The fluid connection 47’ or 47’’ as shown in at least Figure 2) and outlet (The fluid connection 47’ or 47’’ as shown in at least Figure 2) flow passages and further including a plurality of pinch valves (47’, 47’’) configured to restrict the inlet and outlet (at least [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Jahn to incorporate pinch valves as taught by Danby with the predicted results that such pinch type valves will work just as well as the diaphragm type valves of Jahn at opening and closing the inlet and outlet. The modification from one known valve to that of another known valve is interpreted as being no more than a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 53: Jahn in view of Danby teaches the pump of claim 49 (interpreted as being dependent from claim 52 which previously introduces “a pinch valve”), once combined, Danby further teaches wherein said pinch valve is selected from a group consisting of a pneumatic-controlled valve (The pinch valves 47’ and 47’’ are disclosed as being pneumatic-controlled valves in at least [0028], [0030], and [0031], and as shown in at least Figure 7), a hydraulic-controlled valve, a motor-driven valve, and a solenoid operated valve.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8556225 – Diaphragm pump having an inlet and outlet valve
US 2008/0077068 – Diaphragm pump having an inlet and outlet valve
US 2007/0077156 – Diaphragm pumping having an inlet and outlet valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746